DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The claims have been amended as follows:

1.	(Currently Amended)  An ingestible capsule device comprising:
a peristaltic pump including an inlet conduit and an outlet conduit; 
a mount connected to the peristaltic pump, the mount including an outlet hole configured to secure the outlet conduit;

a non-dissolvable cap surrounding the peristaltic pump, the non-dissolvable cap  and
a dissolvable cap surrounding the semi-permeable bladder.



Response to Amendment
3.	According to the Preliminary Amendment, filed 04 September 2018, the status of the claims is as follows:
Claims 1-22 are as originally filed; and
Claims 23-49 are cancelled.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  in line 6, “the non-dissolvable cap and including an inlet hole;” is a typographical/grammatical error and should be amended to “the non-dissolvable cap  and”.  Appropriate correction is required.
5.	The objection to claim 1 has been withdrawn in view of the Examiner’s Amendment above.
Reasons for Allowance
6.	Claims 1-22 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1-22, Trovato et al., U.S. Patent Application Publication No. 2008/0194912 A1 (“Trovato) teaches the following:
ingestible electrical capsule system”; see fig. 9B; and para. [0046]) comprising: 
a peristaltic pump (“microperistaltic pump”; see paragraph [0123]). 
Trovato does not teach a peristaltic pump including an inlet conduit and an outlet conduit; a mount connected to the peristaltic pump, the mount including an outlet hole configured to secure the outlet conduit; a semi-permeable bladder connected to the mount; a non-dissolvable cap surrounding the peristaltic pump, the non-dissolvable cap and including an inlet hole; a dissolvable cap surrounding the semi-permeable bladder.
Additionally, Dijksman et al., U.S. Patent Application Publication No. 2011/0106063 Al to (“Dijksman”) teaches the following:
an ingestible capsule device (“electronic pill”; see fig. 1; and see para. [0029]-[0030]); and 
a semi-permeable bladder (“semi-permeable medicine reservoir”; see para. [0030]). 

Dijksman does not disclose a peristaltic pump including an inlet conduit and an outlet conduit; a mount connected to the peristaltic pump, the mount including an outlet hole configured to secure the outlet conduit; a semi-permeable bladder connected to the mount; a non-dissolvable cap surrounding the peristaltic pump, the non-dissolvable cap and including an inlet hole; a dissolvable cap surrounding the semi-permeable bladder.
Further, Stoltz, U.S. Patent Application Publication No. 2007/0173738 Al (“Stoltz”) teaches the following: 
an ingestible capsule device (“an ingestible capsule for sampling fluids in the digestive tract of a patient”; see para. [0017]-[0019]).
 
Stoltz does not disclose a peristaltic pump including an inlet conduit and an outlet conduit; a mount connected to the peristaltic pump, the mount including an outlet hole 
Lastly, Rottenberg et al., U.S. Patent Application Publication No. 2014/0275860 A1 to “Rottenberg”) teaches the following: 
an ingestible capsule device (“swallowable capsule for sensing within in-vivo fluids”; see para. [0023]-[0024], [0028]) comprising: 
a peristaltic pump (“the repeated closure and opening of openings 202 act as a peristaltic pump”; see para. [0036]-[0037]). 

Rottenberg does not disclose a peristaltic pump including an inlet conduit and an outlet conduit; a mount connected to the peristaltic pump, the mount including an outlet hole configured to secure the outlet conduit; a semi-permeable bladder connected to the mount; a non-dissolvable cap surrounding the peristaltic pump, the non-dissolvable cap and including an inlet hole; a dissolvable cap surrounding the semi-permeable bladder.
However, neither Trovato, Dijksman, Stoltz, Rottenberg nor the prior art of record teaches the ingestible capsule device of base claim 1, including the following, in combination with all other limitations of the base claim:
An ingestible capsule device comprising:
…
a mount connected to the peristaltic pump, the mount including an outlet hole configured to secure the outlet conduit;
…
a non-dissolvable cap surrounding the peristaltic pump, the non-dissolvable cap and including an inlet hole;
a dissolvable cap surrounding the semi-permeable bladder.

Furthermore, it would not have been obvious to one of ordinary skill in the art, at the time of effective filing of the present application, to modify the ingestible capsule 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/13/2021